Case 0:20-cv-60004-RNS Document 1 Entered on FLSD Docket 01/02/2020 Page 1 of 9



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 0:20-cv-60004

 JOHN LUCA, individually and on behalf
 of all those similarly situated,

        Plaintiff,

 v.                                                                             COMPLAINT – CLASS ACTION

 KUDULIS, REISINGER, AND PRICE, LLC,

        Defendant.

 ____________________________________/

                            CLASS ACTION COMPLAINT SEEKING
                       INJUNCTIVE RELIEF AND STATUTORY DAMAGES

        Plaintiff JOHN LUCA (“Plaintiff”), individually and on behalf of all those similarly

 situated, sues Defendant KUDULIS, REISINGER, AND PRICE, LLC (“Defendant”) for

 violations of 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla.

 Stat. § 559.55 et seq., the Florida Consumer Collection Practices Act (“FCCPA”).

 1.     JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C § 1331, and

 28 U.S.C § 1337. Further, and with respect to all counts, jurisdiction of this Court also arises under

 28 U.S.C. § 1332(d), as the total amount in controversy exceeds five million dollars

 ($5,000,000.00) exclusive of interest and costs.

        2.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

 business here, and the complained conduct of Defendant occurred here.




                                                                                                                 PAGE | 1 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60004-RNS Document 1 Entered on FLSD Docket 01/02/2020 Page 2 of 9



 2.      PARTIES



         3.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.

         4.         Defendant is a Alabama limited liability company, with its principal place of

 business located in Birmingham, Alabama.

         5.         Defendant engages in interstate commerce by regularly using telephone and mail

 in a business whose principal purpose is the collection of debts.

         6.         At all times material, Defendant was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

 3.      DEMAND FOR JURY TRIAL

         7.         Plaintiff is entitled to, and hereby respectfully demands, a trial by jury on all alleged

 counts and any issues so triable.

 4.      ALLEGATIONS

         8.         On a date better known by Defendant, Defendant began attempting to collect a debt

 (the “Consumer Debt”) from Plaintiff.

         9.         The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

 from a transaction between Plaintiff and South Atlantic Federal Credit Union, the creditor of the

 consumer debt (the “Creditor”), involving a line-of-credit afforded to Plaintiff by the Creditor for

 Plaintiff’s personal use and benefit (the “Subject Service”).

         10.        The Subject Service was primarily for personal, family, or household purposes.

         11.        Defendant is a business entity engaged in the business of soliciting consumer debts

 for collection.

                                                                                                                  PAGE | 2 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-60004-RNS Document 1 Entered on FLSD Docket 01/02/2020 Page 3 of 9



        12.      Defendant is a business entity engaged in the business of collecting consumer debts.

        13.      Defendant regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

        14.      On a date better known to Defendant, Defendant sent a collection letter, internally

 dated October 30, 2019, to Plaintiff (the “Collection Letter”) in an attempt to collect the Consumer

 Debt. A copy of the Collection Letter is attached hereto as Exhibit “A.”

        15.      The Collection Letter is a communication from Defendant to Plaintiff in connection

 with the collection of a debt.

        16.      The Collection Letter is an action to collect a debt by Defendant.

        17.      Defendant is an entity required to register as a consumer collection agency with the

 Florida Department of State, as per Fla. Stat. § 559.553(1), to lawfully collect consumer debts

 from Florida consumers.

        18.      Defendant does not maintain all the records specified in Rule 69V-180.080, Florida

 Administrative Code.

        19.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

 Defendant does maintain, are not current to within one week of the current date.

        20.      Defendant has never registered, or otherwise been licensed, to collect consumer

 debts from Florida consumers in accordance with Fla. Stat. § 559.553.

        21.      Defendant does not fall within any of the exemptions contained within Fla. Stat. §

 559.553(3).

        22.      Defendant cannot legally collect, or attempt to collect, the Consumer Debt from

 Plaintiff without first registering, and thereafter maintaining, a valid consumer collection agency

 license in accordance with Fla. Stat. §§ 559.553(1) & (2).

                                                                                                               PAGE | 3 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60004-RNS Document 1 Entered on FLSD Docket 01/02/2020 Page 4 of 9



        23.      Defendant’s collection activities against Plaintiff constitute a criminal

 misdemeanor under Florida law. See Fla. Stat. § 559.785.

 5.     CLASS ALLEGATIONS

        24.      This action is brought on behalf of the following two classes: the “FDCPA Class”

 and the “FCCPA Class.”

        25.      The “FDCPA Class” consists of: [1] all persons with Florida addresses [2] that

 Defendant mailed a letter to [3] in an attempt to collect a consumer debt [4] while Defendant was

 not registered or otherwise in possession of a valid consumer collection agency license from and/or

 with the Florida Department of State [5] during the twelve (12) months preceding the filing of this

 Complaint.

        26.      The “FCCPA Class” consists of: [1] all persons with Florida addresses [2] that

 Defendant mailed a letter to [3] in an attempt to collect a consumer debt [4] while Defendant was

 not registered or otherwise in possession of a valid consumer collection agency license from and/or

 with the Florida Department of State [5] during the twenty-four (24) months preceding the filing

 of this Complaint.

        27.      Plaintiff alleges, on information and belief, each class is so numerous that joinder

 of all members is impracticable because Defendant has dispatched thousands of identical letters to

 addresses in Florida in an attempt to collect a consumer debt while Defendant was without a valid

 consumer collection agency license from and/or with the Florida Department of State.

 5.1    EXISTENCE AND PREDOMINANCE OF COMMON QUESTIONS OF LAW & FACT

        28.      Common questions of law and fact exist as each of the proposed classes and

 otherwise predominate over any issues involving only individual class members.




                                                                                                               PAGE | 4 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60004-RNS Document 1 Entered on FLSD Docket 01/02/2020 Page 5 of 9



        29.      The factual issues common to the FDCPA and FCCPA Class are whether members

 received a letter from Defendant, whether said letter attempts to collect a consumer debt, whether

 Defendant was required to register as a consumer collection agency with the Florida Department

 of State, and whether Defendant failed to register as such.

        30.      The principal legal issue for the FDCPA and FCCPA Class is whether Defendant,

 by mailing a collection letter to a Florida consumer in an attempt to collect a consumer debt while

 Defendant was not validly registered as a consumer collection with the Florida Department of

 State, violated § 1692e, § 1692e(2)(A), § 1692e(5), and § 1692e(10) of the FDCPA.

        31.      The principal legal issue for the FCCPA Class is whether Defendant, by violating

 the FDCPA as proscribed above, Defendant violated § 559.72(9) of the FCCPA.

        32.      Excluded from the class is Defendant’s agents and employees, Plaintiff’s

 attorney(s) and their employees, the Judge to whom this action is assigned, and any member of the

 Judge’s staff and immediate family.

 5.2    TYPICALITY

        33.      Plaintiff’s claims are typical of the claims of each class member and are based on

 the same facts and legal theories.

 5.3    ADEQUACY

        34.      Plaintiff is an adequate representative of each of the classes.

        35.      Plaintiff will fairly and adequately protect the interests of the classes.

        36.      Plaintiff has retained counsel experienced in handling actions involving unlawful

 practices under the FDCPA, FCCPA, TCPA, and consumer-based class actions. Neither Plaintiff

 nor Plaintiff’s counsel have any interests which might cause them (Plaintiff or Plaintiff’s counsel)

 to not vigorously pursue this action.

                                                                                                               PAGE | 5 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60004-RNS Document 1 Entered on FLSD Docket 01/02/2020 Page 6 of 9



 5.4    PREDOMINANCE AND SUPERIORITY

        37.      Certification of the classes under Rule 23(b)(3) of the Federal Rules of Civil

 Procedure is also appropriate in that:

                 (a)       The questions of law or fact common to the members of the class

                           predominate over any questions affecting an individual member.

                 (b)       A class action is superior to other available methods for the fair and efficient

                           adjudication of the controversy.

        38.      Certification of a classes under Rule 23(b)(2) of the Federal Rules of Civil

 Procedure is also appropriate, in that, Defendant has acted on grounds generally applicable to the

 class thereby making appropriate declaratory relief with respect to the class as a whole. Plaintiff

 request certification of a hybrid class under Rule 23(b)(3) for monetary damages and to Rule

 23(b)(2) for injunctive and equitable relief.

                                      COUNT I.
                 VIOLATION OF 15 U.S.C. § 1692e, e(2)(A), e(5), & § 1692e(10)

        39.      On behalf of the FDCPA Class, Plaintiff incorporates by reference paragraphs 1-38

 as though fully set forth herein.

        40.      Defendant is liable to Plaintiff and the FDCPA Class for attempting to collect

 consumer debts from Florida consumers without first registering and, thereafter, maintaining a

 valid consumer collection agency license in accordance with Florida law. Fla. Stat. § 559.553.

        41.      Here, Defendant mailed the Collection Letter to Plaintiff in an attempt to collect

 the Consumer Debt, and in so doing, Defendant engaged in activity which Florida requires

 licensure to be valid and otherwise lawful; however, at all times relevant, Defendant was not

 registered as a consumer collection agency with the Florida Department of State, as required by

 Fla. Stat. § 559.553.
                                                                                                               PAGE | 6 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60004-RNS Document 1 Entered on FLSD Docket 01/02/2020 Page 7 of 9



        42.        Defendant’s failure to obtain a consumer debt collection license, as mandated by

 Florida Statutes § 559.553, while actively engaging in debt collection in the State of Florida

 violates 15 U.S.C § 1692e & e(10) because attempting to collect a debt while not licensed as

 required by Florida law is a false, deceptive, and misleading practice.

        43.        Defendant’s failure to obtain a consumer debt collection license as mandated by

 Florida Statutes § 559.553, while actively engaging in debt collection in the State of Florida,

 violates 15 U.S.C § 1692e(2)(A) because attempting to collect a debt and/or actually collecting a

 debt while not licensed as required by Florida law constitutes a false representation of the character

 and legal status of the underlying debt.

        44.        Defendant’s failure to obtain a consumer collection agency license, as mandated by

 Florida Statutes § 559.553, while attempting to collect consumer debts from Florida consumers is

 a violation of 15 U.S.C § 1692e(5) because the Collection Letter is a threat to take action that

 cannot legally be taken. For example, the Collection Letter causes the least sophisticated consumer

 to believe that Defendant may lawfully collect or even attempt to collect the Consumer Debt when,

 in reality, Defendant had no such authority or lawful ability.

        45.        WHEREFORE, Plaintiff, individually and on behalf of the FDCPA Class, requests

 the Court enter judgment in favor of Plaintiff and the FDCPA Class and against Defendant for:

        (a)        Statutory damages, as provided under 15 U.S.C. §1692k;

        (b)        Costs and attorneys’ fees, as provided by 15 U.S.C. §1692k; and

        (c)        Such other or further relief as the Court deems proper.

                                             COUNT II.
                                  VIOLATION OF FLA. STAT. § 559.72(9)

       46.         On behalf of the FCCPA Class, Plaintiff incorporates by reference paragraphs 1-45

 as though fully set forth herein.
                                                                                                                 PAGE | 7 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60004-RNS Document 1 Entered on FLSD Docket 01/02/2020 Page 8 of 9



       47.         Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

 shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

 legitimate, or assert the existence of some other legal right when such person knows that the right

 does not exist.” Fla Stat. § 559.72(9) (emphasis added).

       48.         Here, as stated above, by mailing the Collection Letter to Plaintiff, Defendant

 engaged in collection activity that Florida law requires licensure. Fla. Stat. §§ 559.553(1) & (2),

 and at all times material hereto, Defendant was not validly registered as a consumer collection

 agency with the Florida Department of State. Defendant knew it was required to register as a

 consumer collection agency to lawfully collect or attempt to collect consumer debts from Florida

 consumers, and Defendant knew did not possess or otherwise maintain a valid consumer collection

 agency license with the Florida Department of State when it (Defendant) mailed collection letters

 to Florida consumers. As such, by and through the collection letters it (Defendant) mailed to

 Florida consumers in an attempt to collect a debt, Defendant violated Fla. Stat. § 559.72(9) because

 Defendant was asserting the existence of a legal right, namely, the ability to lawfully collect or

 attempt to collect the underlying debt, when Defendant knew it (Defendant) had no such right.

       49.         WHEREFORE, Plaintiff, individually and on behalf of the FCCPA Class, requests

 the Court enter judgment in favor of Plaintiff and the FCCPA Class and against Defendant for:

        (a)        Statutory damages, as provided under Fla. Stat. § 559.7(2);

        (b)        Attorney’s fees, litigation expenses and costs of the instant suit, as provided under
                   Fla. Stat. §559.77(2);

        (c)        An injunction prohibiting Defendant from engaging in further collection activities
                   directed at Plaintiff that are in violation of the FCCPA; and

        (d)        Such other or further relief as the Court deems proper.




                                                                                                                 PAGE | 8 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60004-RNS Document 1 Entered on FLSD Docket 01/02/2020 Page 9 of 9



       DATED: January 2, 2020

                                                             Respectfully Submitted,

                                                              /s/ Jibrael S. Hindi                                   .
                                                             JIBRAEL S. HINDI, ESQ.
                                                             Florida Bar No.: 118259
                                                             E-mail:      jibrael@jibraellaw.com
                                                             THOMAS J. PATTI, ESQ.
                                                             Florida Bar No.: 118377
                                                             E-mail:      tom@jibraellaw.com
                                                             The Law Offices of Jibrael S. Hindi
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 33301
                                                             Phone:       954-907-1136
                                                             Fax:         855-529-9540

                                                             COUNSEL FOR PLAINTIFF




                                                                                                             PAGE | 9 of 9
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
